COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00223-CV


Lurea Hornbuckle                          §   From County Court at Law No. 1


v.                                        §   of Tarrant County (2012-002389-1)


Bank of America, N.A. Successor by        §   February 7, 2013
Merger to BAC Home Loans
Servicing, LP f/k/a Country Wide
Home Loans Servicing, LP                  §   Per Curiam


                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.

      It is further ordered that appellant Lurea Hornbuckle shall pay all costs of

this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS


                                     PER CURIAM
                         COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00223-CV


LUREA HORNBUCKLE                                                     APPELLANT

                                        V.

BANK OF AMERICA, N.A.                                                  APPELLEE
SUCCESSOR BY MERGER TO
BAC HOME LOANS SERVICING,
LP F/K/A COUNTRY WIDE HOME
LOANS SERVICING, LP


                                     ----------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      The trial court signed a judgment of possession in this case in favor of

Appellee Bank of America, N.A. on May 24, 2012. Proceeding pro se, Appellant

Lurea Hornbuckle filed notice of this appeal five days later. On July 31, the trial

court clerk advised this court that Hornbuckle had not made arrangements to pay
      1
       See Tex. R. App. P. 47.4.


                                         2
for the clerk’s record on appeal, and the clerk of this court notified Hornbuckle by

letter on August 1 that her appeal would be dismissed for want of prosecution if

she did not make arrangements to pay for the clerk’s record.            Hornbuckle

provided proof of payment for the clerk’s record on August 13, and the appeal

proceeded.

      On September 27, the court reporter advised this court that Hornbuckle

had requested but had not made arrangements to pay for the reporter’s record.

This court thus advised Hornbuckle by letter that same day that we would

consider and decide those issues not requiring a reporter’s record unless she

presented proof of payment for the reporter’s record by October 8. Hornbuckle

failed to do so, and we notified Hornbuckle by letter that her brief would be due

on November 12 but that the court would only consider and decide those issues

that did not require a reporter’s record.

      By motion filed November 5, Hornbuckle requested an extension of time to

file her appellant’s brief. This court granted the motion in part and ordered that

Hornbuckle’s brief be filed on or before December 12.

      By motion filed December 6, Hornbuckle sought another extension of time

to file her appellant’s brief but also requested other forms of relief including

requests for consolidation of this appeal with an ongoing trial court proceeding

and for supplementation of the appellate record “to allow appellants to produce

chain of title proving ownership of property, and for appellees to prove legal

interest in property with relevant documents.” This court granted Hornbuckle’s


                                            3
motion in part on December 13, granting an extension of time for filing an

amended brief but denying all other relief requested.

      The December 13 order noted that Hornbuckle had filed her initial brief on

December 12, and the order specifically listed the numerous deficiencies within

the brief, noting its noncompliance with the Texas Rules of Appellate Procedure.

See Tex. R. App. P. 9.4(h), 38.1(a), (c), (d), (f), (g), (i), (k). The December 13

order granted Hornbuckle an extension of time until January 7, 2013, to file an

amended brief in compliance with the rules of appellate procedure and this

court’s local rules. The order also advised Hornbuckle that her failure to do so

could result in the striking of her brief, the waiver of noncomplying issues, or the

dismissal of the appeal.

      Hornbuckle filed an amended brief on January 7, but the amended brief

also did not comply with rule of appellate procedure 38.1 in that it did not include

record references, a clear and concise argument for the contentions made, or a

compliant appendix. See Tex. R. App. P. 9.4(h), 38.1(d), (g), (i), (k). In short, a

review of Hornbuckle’s amended brief reveals that it is defective in substance

and form and fails to present arguments that will enable this court to decide the

case. See Tex. R. App. P. 38.9(a), 42.3; see also Mendoza v. Fiesta Mart, Inc.,

No. 02-12-00324-CV, 2013 WL 260923, at *1 (Tex. App.—Fort Worth Jan. 24,

2013, no pet. h.) (mem. op.) (striking appellant’s amended, noncompliant brief

and dismissing appeal).




                                         4
       Rule 38.9 provides that “substantial compliance” with the briefing rules is

required. Tex. R. App. P. 38.9. If an appellate court determines that the briefing

rules have been flagrantly violated as to form, the court may require the appellant

to amend, supplement, or redraw her brief.       Tex. R. App. P. 38.9(a).    If the

appellant files another brief that does not comply, the court may strike the brief,

prohibit the party from filing another, and proceed as if the party did not file a

brief. Id.

       Accordingly, because this court has informed Hornbuckle of the substantial

defects in her brief and has provided multiple extensions of time to file a

compliant brief, and because Hornbuckle has failed to file an amended brief that

substantially complies with the requirements of rule 38 or that presents

arguments that will enable this court to decide her appeal, we strike each of

Hornbuckle’s briefs and dismiss this appeal. See Tex. R. App. P. 38.8(a)(1),

38.9(a), 42.3(c), 43.2(f); Newman v. Clark, 113 S.W.3d 622, 623 (Tex. App.—

Dallas 2003, no pet.).

       Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.


                                                   PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: February 7, 2013




                                         5